DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmans (DE 2507200 A1).

Regarding claim 1, Dahlmans discloses an assembly for a mower of a mowing or chopping machine, comprising: 

cutting tools (blades 12), which are each formed with a cutting blade located radially outwardly with respect to the axis of rotation and a holding section (keyhole slot 18) located radially inwardly with respect to the axis of rotation and which are detachably mounted to the carrier disk in an assigned carrier section, wherein the cutting tools are each mounted to the tool carrier by a mounting bolt (journal 14), which is in each case mounted to the cutting tools in a non-detachable manner (blades 12 are riveted to the journal 14, paragraph 7).
Dahlmans does not disclose wherein in an unmounted position of the cutting tool, the mounting bolt is arranged displaceably relative thereto in an assigned opening of the cutting tool in a non-detachable manner and displaceably relative thereto in a direction transverse to the longitudinal direction of the cutting tool and / or rotationally around a line aligned with the vertical axis of the mounting bolt.
However, applicant’s claim language “in an unmounted position of the cutting tool, the mounting bolt is arranged displaceably relative thereto in an assigned opening of the cutting tool in a non-detachable manner” does not further define any of the specific structure of the mounting bolt and cutting tool that distinguishes it from the prior art when the bolt and cutting tool are fully prepared for attachment to the carrier. This claim limitation is directed to a product-by-process limitation. It is noted wherein the patentability of a product does not necessarily depend on its method of production. See MPEP section 2113 Product-by-Process, which states, if the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In the instant case, Dahlmans discloses the same claimed structure, although not necessarily assembled as claimed, by providing a mounting bolt (journal 14) that is mounted to the cutting tool in a non-detachable manner (with a rivet, well known to be single use connections and not easily disassembled). While Dahlmans does not teach that the journal can be moved relative to the blade after the blade is riveted to the journal, the original disclosure does not require this much. Instead, the disclosure describes a bolt that can be wiggled relative to, but not removed from, a cutting blade part way through assembly. The disclosure then requires that the bolt be permanently fixed relative to the blade (paragraph 14, The mounting bolt can be mounted to the cutting tool in a non-detachable manner by means of a connection selected from the following group: rivet connection, weld connection, adhesive connection, thermoforming connection, cold-forming connection, and solder connection). As such, the claim is considered to be anticipated by Dahlmans as the same claimed structure has been taught. 

	
Regarding claim 2, Dahlmans discloses the assembly according to claim 1 wherein in the unmounted position of the cutting tool, the mounting bolt is arranged in the assigned opening of the cutting tool so as to be capable of being tilted relative to the cutting tool surface (prior to riveting 12 to 14, which fixes 12 relative to, 12 could be tilted).

Regarding claim 3, Dahlmans discloses the assembly according to claim 1, wherein opposite top ends of the mounting bolt, between which a constriction is arranged, each has a top surface, which is larger than an opening surface of the assigned opening, in which the mounting bolt is arranged (see Fig. 4, the section of 14 between the substantially horizontal top/bottom surfaces is narrower that the top/bottom surfaces).

Regarding claim 4, Dahlmans discloses the assembly according to claim 1, wherein the mounting bolt has a multi-part design (14 has at least a second part, flat knob 15).

Regarding claim 5, Dahlmans discloses the assembly according to claim 4.
Dahlman does not disclose wherein at the mounting bolt, sleeve components are connected to one another in a non-detachable manner by means of a core pin.
The Examiner takes official notice that it is old and well known to construct a rivet from non-detachable sleeves mounted upon a core pin. 

Regarding claim 6, Dahlmans discloses the assembly according to claim 1, wherein the mounting bolt is mounted to the cutting tool in a non-detachable manner by means of a connection selected from the following group: rivet connection (see paragraph 7, 14 is riveted to the blade), weld connection, adhesive connection, thermoforming connection, cold- forming connection and solder connection.

Regarding claim 7, Dahlmans discloses the assembly according to claim 1, wherein in the assigned carrier sections, an elongated hole is formed (see Fig. 3, 18 has an elongated keyhole shape), which runs radially to the axis of rotation and into which a mounting bolt, which is used to mount the cutting tool to the tool carrier, can be inserted in a region proximal to the axis of rotation, and the elongated hole has, at least in a region distal to the axis of rotation, engagement sections (the part of 18 that engages groove 17 of bushing 16), which are formed along an elongated hole edge and which engage with the constriction on the mounting bolt when the mounting bolt, which is accommodated in the holding section of the cutting tool, is displaced from the proximal region of the elongated hole into the region of the elongated hole with the engagement sections during the mounting of the cutting tools (14 indirectly engages 18 via bushing 16, which protects the carrier disc from wear).

Regarding claim 11, Dahlmans discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-aligning manner in the mowing or cutting operation 

Regarding claim 12, Dahlmans discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-securing manner in the use position in the mowing or cutting operation (the larger diameter of flat head 15 of journal 14 relative to hole 18 secures the blade on the carrier disc).

Regarding claim 13, Dahlmans discloses a replacement cutting tool for an assembly according to claim 1, wherein a mounting bolt is mounted to the replacement cutting tool in a non-detachable manner (14 is riveted to 12, and as established above in claim 1, a rivet is known to be a non-detachable connection).

Regarding claim 14, Dahlmans discloses a mower for a mowing or chopping machine, comprising a drive mechanism, which provides a rotating drive movement, and an assembly according to claim 1, which couples to the drive mechanism (a rotary lawnmower is known to have a drive mechanism).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmans in view of Nielsen (EP 2522209 A1).

Regarding claim 8, Dahlmans discloses the assembly according to claim 7. Dahlmans further discloses a ridge (21) formed on the underside of the disc with a stop (22), provided to prevent the knife from rotating a full revolution in the socket if it strikes a fixed object (paragraph 13). 

In a similar mower, Nielsen discloses projections (18) located opposite one another and extending in the longitudinal direction of an elongated hole that delimit or essentially completely prevent a rotation of a cutting tool about a mounting bolt when the bolt is arranged in a radially inner elongated hole half should the blade strike a fixed object (paragraph 7, lines 1-4).
It would be obvious to one of ordinary skill in the art to replace the ridge disclosed by Dahlmans with projections located opposite one another relative to the elongated hole, as disclosed by Nielsen, as an alternative means of stopping rotation of the blade should it strike a fixed object.

Regarding claim 9, Dahlmans, in view of Nielsen, discloses the assembly according to claim 8, wherein the elongated hole is formed on a tool carrier underside (see Fig. 1-3).

Regarding claim 10, Dahlmans, in view of Nielsen, discloses the assembly according to claim 9, wherein, on a tool carrier top side, a further elongated hole is formed, which overlaps with the elongated hole at least in sections and leadingly accommodates a bolt end of the mounting bolt (see Fig, 4, 18 extends from the top to bottom of the carrier disc).




Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of the new grounds of rejection.
If there is an originally disclosed embodiment where the blade is not permanently fixed relative to the bolt before attachment to the carrier, the examiner requests that applicant point out the section(s) of the specification that support this.  Additionally, if there are sections of the specification that support the sleeves of the mounting bolt being welded to each other or the core pin (rather than the blade), applicant should point out these sections. However, the specification clearly sets forth the criticality of the bolt being permanently attached to the blade to ensure the bolt and blade are changed at the same time should one of the components be damaged. From paragraph 8: The mounting bolt cannot be separated from the cutting tool, without at least partially destroying the mounting bolt and/or the cutting tool. It is thus prevented that one of the two components is replaced in the case of material wear of cutting tool and/or mounting bolt, in order to then continue to use the replaced component with the old and thus also already at least partially worn other component. There would then be the risk of an operation of the mower, which is no longer safe. If there were an embodiment where the blade is attached to the mounting bolt, but the bolt not welded (or similarly attached) to the blade, a damaged bolt could easily be removed with bolt cutters. The same blade could then be reused with a new bolt, defeating the purpose of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/Alicia Torres/               Primary Examiner, Art Unit 3671